DETAILED ACTION                                                               
This office action is in response to the application filed on July 25, 2015.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 2016/0190926 in view of Fang et al. US 2007/0279820.

	Regarding Claim 1, Ni teaches (Figures 1-3) an integrated circuit (110) comprising: a drive terminal (S) adapted to be coupled to a control terminal of a power transistor (M1 or M2) external to the IC and the drive terminal is adapted to be coupled to a resistor external (Rs) to the IC; a compensation time selection circuit (at 146, circuit 
		Ni does not teach to select a compensation time based on a value of the resistor external to the IC.
	Fang teaches (Figures 4-5) to select a compensation time (See fig. 4 the compensation of Ithoc and Ivin changes based on the input signal Vin, since the compensation is different the delaying of the signal also make the compensation time different) based on a value of the resistor external (R or Rsv, par. 19) to the IC. (For Example: Paragraph 52, 56-57, 59-62 and 65-69)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ni to include to select a compensation time based on a value of the resistor external to the IC, as taught by Fang, to provide excellent compensation for the system and allowing a maximum current and a maximum power that are constant over a wide range of input voltage (par. 19 of Fang).
	Regarding Claim 2, Ni teaches (Figures 1-3) wherein the first position decouples the output of the driver circuit (at 130) from the drive terminal (at S), and the second position (S) decouples the input of the compensation time selection circuit from the drive terminal. (For Example: Paragraph 23-25 and 27-32)
	Regarding Claim 6, Ni teaches (Figures 1-3) further comprising: a pulse width modulation (PWM) generator (142 and 138) having an input coupled to the output of the compensation time selection circuit (at 146), and an output coupled to the input of the driver circuit (at 130). (For Example: Paragraph 23-25 and 27-32)  
	Regarding Claim 7, Ni teaches (Figures 1-3) further comprising: a pulse width modulation (PWM) generator (142 and 138) configured to receive a compensation time signal from the compensation time selection circuit (from 146), the PWM generator is configured to generate a PWM signal (140) having an ON time based on the compensation time signal and output the PWM signal to the driver circuit (at 130). (For Example: Paragraph 23-25 and 27-32)  

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 2016/0190926 in view of Fang et al. US 2007/0279820 and further in view of Pan et al. US 2014/0056036.
	Regarding Claim 3, Ni teaches (Figures 1-3) an IC.
	Ni does not teach wherein the compensation time selection circuit includes an analog-to-digital converter having an input configured to receive a voltage representative of a resistance of the resistor external to the IC, and an output configured to deliver a digital signal representative of the voltage. 
	Pan teaches (Figures 9-11 and 13) wherein the compensation time selection circuit (32) includes an analog-to-digital converter (34) having an input configured to receive a voltage representative of a resistance of the resistor external (at CS terminal) to the IC (30), and an output configured to deliver a digital signal representative of the voltage (Sd). (For Example: Paragraph 36-38 and 42)

	Regarding Claim 4, Ni teaches (Figures 1-3) an IC with a compensation time circuit (146).
	Ni does not teach wherein the compensation time selection circuit includes a data selector configured to select a compensation time based on the digital signal. 
	Pan teaches (Figures 9-11 and 13) wherein the compensation time selection circuit (32) includes a data selector (36 and 38) configured to select a compensation time (Td) based on the digital signal (Sd) (see par. 47). (For Example: Paragraph 36-38 and 42)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ni to include wherein the compensation time selection circuit includes a data selector configured to select a compensation time based on the digital signal, as taught by Pan, to make the controller work at optimal performance and reduce switching losses. 
	Regarding Claim 5, Ni teaches (Figures 1-3) an IC and a compensation circuit (146).

	Pan teaches (Figures 9-11 and 13) wherein the data selector (36 and 38) includes a look-up table (38) corresponding a digital value of the digital signal to the compensation time (Td). (For Example: Paragraph 36-38 and 42)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ni to include wherein the data selector includes a look-up table corresponding a digital value of the digital signal to the compensation time, as taught by Pan, to make the controller work at optimal performance and reduce switching losses. 
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 2016/0190926 in view of Pan et al. US 2014/0056036 and further in view of Pisau US 2015/0171859.
	Regarding Claim 11, Ni teaches (Figures 1-3) an integrated circuit (110) comprising: a drive terminal adapted (124) to be coupled to a control terminal of a power transistor (at 109) external to the IC; a circuitry (Cs1 and Cs2 sensor) having an input and an output; a driver circuit (at 130) having an input and an output; and a switch (126) having: a first position (HS) enabling the input of the circuitry to sample a current having a magnitude (current flowing through Rs) based on a resistor (Rs) external to the IC and coupled between the drive terminal (124) and a ground terminal (gnd); and a second position ( position S) enabling the output of the driver circuit to deliver a drive signal (128) to the drive terminal. (For Example: Paragraph 23-25 and 27-32)

	Pan teaches (Figures 9-11 and 13) an analog-to-digital converter (34) having an input and an output; and enabling the input of the ADC to sample a resistance (At Cs terminal, e.g. Rcomp and Rset) of a resistor external to the IC (30) and coupled between the drive terminal (Bd) and a ground terminal (Gnd). (For Example: Paragraph 36-38 and 42)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ni to include an analog-to-digital converter (ADC) having an input and an output; a driver circuit having an input and an output; and enabling the input of the ADC to sample a resistance of a resistor external to the IC and coupled between the drive terminal and a ground terminal, as taught by Pan, to make the controller work at optimal performance and reduce switching losses. 
Ni as modified does not teach an resistor external to the IC and directly connected  between the drive terminal and a ground terminal.
	Pisau teaches (Figure 2) an resistor external (24) to the IC and directly connected  between the drive terminal (18) and a ground terminal (Gnd). (For Example: Paragraph 13)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ni to include an resistor 
Regarding Claim 12, Ni teaches (Figures 1-3) wherein the first position (HS) decouples the output of the driver circuit from the drive terminal (124), and the second position (S) decouples the input of the circuitry from the drive terminal. (For Example: Paragraph 23-25 and 27-32)
	Ni does not teach an analog-to-digital converter (ADC) having an input and an output.
	Pan teaches (Figures 9-11 and 13) an analog-to-digital converter (34) having an input and an output. (For Example: Paragraph 36-38 and 42)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ni to include an analog-to-digital converter (ADC) having an input and an output, as taught by Pan, to make the controller work at optimal performance and reduce switching losses. 
	Regarding Claim 13, Ni teaches (Figures 1-3) an IC.
	Ni does not teach further comprising: a data selector configured to select a compensation time based on a digital signal received from the output of the ADC, wherein the digital signal includes a digital value representative of the resistance.
	Pan teaches (Figures 9-11 and 13) further comprising: a data selector (36-38) configured to select a compensation time (compensated time for the delay time td) based on a digital signal received (Sd) from the output of the ADC (34), wherein the digital signal includes a digital value representative of the resistance (Rset) (see par. 47). (For Example: Paragraph 36-38 and 42)

	Regarding Claim 14, Ni teaches (Figures 1-3) further comprising: a pulse width modulation (PWM) generator (142 and 138) configured to receive a compensation time signal from the compensation time selection circuit (from 146), the PWM generator is configured to generate a PWM signal (140) having an ON time based on the compensation time signal and output the PWM signal to the driver circuit (at 130). (For Example: Paragraph 23-25 and 27-32)  
	Ni does not teach receiving the compensation time from the data selector
	Pan teaches (Figures 9-11 and 13) receiving the compensation time from the data selector (36-38). (For Example: Paragraph 36-38 and 42)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ni to include receive the compensation time from the data selector, as taught by Pan, to make the controller work at optimal performance and reduce switching losses. 

Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 2016/0190926 in view of Pan et al. US 2014/0056036 and Pisau US 2015/0171859 and further in view of Gay US 2008/0062733.
	Regarding Claim 15, Ni teaches (Figures 1-3) a switch (126) with a first and a second position. 
	Ni does not teach a current source having a first current path to the drive terminal via the first position of the switch, and a second current path to the input of the ADC.
	Pan teaches (Figures 9-11 and 13) an analog-to-digital converter (34) having an input and an output. (For Example: Paragraph 36-38 and 42)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ni to include an analog-to-digital converter (ADC) having an input and an output, as taught by Pan, to make the controller work at optimal performance and reduce switching losses. 
	Ni as modified by Pan does not teach a current source having a first current path to the drive terminal via the first position of the switch, and a second current path to the input of the circuitry
	Gay teaches (Figures 1-6) a current source (g41 at Fig. 5-6) having a first current path to the drive terminal via the first position of the switch (S55 at fig. 6), and a second current path (Fig. 5) to the input of the circuitry (at 16). (For Example: Paragraph 47-53)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Ni to include a current source having a first current path to the drive terminal via the first position of the switch, and a second current path to the input of the circuitry, as taught by Pan, to reduce offset errors in the controller. 


	 				Allowable Subject Matter
Claims 17-20 are allowed.
Claims 8-10, 16 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
	Claim 8; prior art of record fails to disclose either by itself or in combination:  “a current source having a first current path to the drive terminal via the first position of the switch, and a second current path to the input of the compensation time selection circuit”.
	Claim 9, 16 and 20; prior art of record fails to disclose either by itself or in combination:  “…wherein the current source is configured to conduct a first current through the first current path for detecting a resistance of the resistor external to the IC, and the current source is configured to conduct a second current through the second current path mirroring the first current.”
	Claim 17; prior art of record fails to disclose either by itself or in combination:  “an analog-to-digital converter (ADC) having an input and an output; a driver circuit having an input and an output; a switch having: a first position enabling the input of the ADC to sample a current having a magnitude based on a resistor external to the IC and directly connected between the drive terminal and a ground terminal; and a second position 
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/14/2021 have been fully considered but they are not persuasive. 
	Applicant argued that “Independent claim 1 recites "enabling the input of the compensation time selection circuit to select a compensation time based on a value of the resistor external to the IC" (emphasis added). The instant specification states in [0013] that the…Hence, based on the instant specification and the words of claim 1, the "compensation time selection circuit" selects a value for the "compensation time" based on the value of an external resistors, and that this selected compensation time allows for the power MOSFET to be turned on when the inductor current is zero”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., limitations of paragraph 13) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argued that “[0050] of Fang. Hence, Fang seeks to provide protection circuitry to protect from the current running up due to the inherent delay in turning off the power switch. Clearly, this is different than setting the "compensation time" as recited in the instant claims. First, Fang does not show/teach anything relating to the time to turn on the switch (i.e. setting a compensation time). Second, Fang does not seek to alter the time to turn off the power switch 140, because Fang admits that this is constant (due to internal and external components) and not readily changed. See [0052] of Fang. Fang, instead, seeks to change the thresholds that are input into the comparators”. However, the examiner is entitled to the broadest reasonable interpretation. In this case, where in claim 1 does it mention that the compensation time is the time to turn on the switch.   Second, some of the inherent delay are constant but not all the elements which causes said delay are constant like for example the input voltage see par. 61-65. Finally the Fang reference circuit 560 changes the reference circuit with current source 522 but with current source 520 changes the Ivin signal at the Cs terminal based on the input voltage and the resistor 510 which can be adjustable (par. 59-62). 
	Applicant argued that “The Office Action relies on resistor 512 of Fang and equates it to the recited "resistor" in claim 1. Furthermore, the Office Action alleges (on page 4) that "Fang teaches (Figures 4-5) to select a compensation time ... based on a value of the resistor external (R or Rsv, par. 19)". Fang does not teach this. Fang does not show or teach selecting a compensation time and there are no recitations in Fang that show or teach selecting either of these resistors to change the "delay to output" an offset signal through an adjustable resistor. For example, the adjustable resistor is external to a chip for PWM control. The offset signal is superimposed on a current sensing signal…”. Paragraph 65 recites “Hence the effects of "delay to output" can be compensated by adjusting the resistor R for given L.sub.p, R.sub.sv, and R.sub.s in a switching mode converter.” Lastly the Cs signal present at the Cs terminal is modified by the adjusting resistor which is then sent to the PWM & control logic at 540 which controls the switch 570 with the compensated Cs signal at the CS terminal determined by signal Ivin and the 510 resistor. Therefore, the claim limitations are met by the prior art.
	Applicant argued that “As will be discussed in more details below, the combinations of Ni and Fang and Ni, Fang and Pan are improper because there is no proper motivation to combine these references and a combination of the references would render the circuitry of the references unfit for their intended purposes.” However, Ni teaches a configurable control for a power converter having a current sense and compensation circuit 146. Fan teaches a power converter which a compensation circuitry based on the input voltage and circuitry (at 180). However, Ni does not go into specifics about the compensation circuitry. Therefore, a person having ordinary skill in the art would use the compensation circuit of Fang to provide excellent compensation for the system and allowing a maximum current and a maximum power that are . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838